Summit App. No. 23309, 2007-Ohio-1479. It is ordered by the court, sua sponte, that this cause is no longer held for the decision in In re C.S., 115 Ohio St.3d 267, 874 N.E.2d 1177, 2007-Ohio-4919. It is further ordered by the court that the parties are to brief the issue stated in the court of appeals’ Journal Entry filed April 18, 2007, as follows: “Does Juvenile Rule 29 apply to probation revocation hearings in juvenile court?”
It is ordered by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Summit County.
It is further ordered by the court that the briefing in this cause and 2007-0895, In re L.A.B., *1444Summit App. No. 23309, 2007-Ohio-1479, shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. VI and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.CtPrae.R. VI.